United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARTMENT OF TRANPORTATION
FEDERAL AVIATION ADMINISTRATION,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-849
Issued: June 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2008 appellant filed a timely appeal from the February 20 and December 13,
2007 decisions of the Office of Workers’ Compensation Programs, which denied his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On August 14, 2006 appellant, a 28-year-old air traffic controller, filed a traumatic injury
claim alleging that he sustained an emotional condition on August 10, 2006 when Harold Sharp,

manager of air traffic control, made a death threat against him.1 At the time of the threat, he was
taking his final break of the day with three other coworkers. Appellant stopped work that day
and did not return.2 The employing establishment controverted the claim.
On August 15, 2006 Gary Mulzyn, a coworker, noted that he was working his regular
shift when he observed Mr. Sharp become visibly angry and engage appellant in a heated
exchange of words. As part of the exchange, appellant responded to Mr. Sharp by stating that he
just made a death threat: “Prior to [appellant’s] response, I heard [Mr. Sharp] state that
[appellant] was going to see somebody real soon.”
On August 31, 2006 Robin Smuda, appellant’s supervisor, stated that appellant was
located off premises in a break room at Cutter Aviation where he was unable to be recalled.
Appellant had not been granted permission to be off premises and was directed by Mr. Sharp,
who had gone to Cutter Aviation, to return to the control tower until the end of his shift. The
supervisor alleged that appellant became antagonistic and verbally challenged Mr. Sharp, telling
him that a call to the employing establishment hotline would be made. After Mr. Sharp
responded, appellant told the manager that he would call the police as he perceived that
Mr. Sharp made a death threat. Mr. Smuda noted that this encounter took place while appellant
was off premises and being insubordinate. Approximately 25 minutes after he finished his shift,
appellant came back into the tower and confronted Mr. Sharp in an aggressive manner and
demanded that he go talk to a police officer who appellant had summoned to arrest him. When
Mr. Sharp refused, appellant indicated that he would escort the police officer to the tower. He
became more agitated and belligerent when Mr. Sharp told him he did not have to talk to the
police officer. Mr. Smuda noted that this created a commotion which distracted the three
controllers on duty.
On November 2, 2006 appellant, through counsel, noted that Mr. Smuda was the
operations supervisor for 14 control specialists and that his superior was Mr. Sharp, the air traffic
manager. He described an April 21, 2006 incident as “background only,” noting that no medical
care was sought.3 At 1:10 p.m. on August 10, 2006 appellant took his final break in another
building with three other employees. He contended that this practice was acceptable and
customary and that the television at the employing establishment facility was broken. Mr. Sharp
came to the Cutter Aviation lounge, demanding that the employees get back to work. Allegedly,
he repeatedly referred to appellant as “little boy” and continued “harping on it even though
[appellant] was on his way back to the tower.” Appellant said, “Jesus Christ!” at which point
1

Appellant subsequently requested that the Office adjudicate his claim as an occupational disease as he attributed
his emotional condition to work factors occurring over more than one work shift. He referred to a prior claim,
File No. xxxxxx821, in which the Office accepted that he sustained an aggravation of a low back strain after being
struck in the back by his supervisor on September 2, 2005.
2

The record reflects that on October 2, 2007 appellant was removed from his position due to unavailability for
duty.
3

Appellant alleged that on April 21, 2006 he took over for Mr. Smuda who had been temporarily working while
another employee was on break. He noted two airplanes that were on a collision course and notified the pilot of the
smaller plane before warning the other pilot. The pilot of the larger plane demanded, by radio, to make a complaint
to his supervisor about the incident. Appellant alleged that Mr. Smuda heard the complaint and began yelling and
punching his fist into his other hand while looking at him.

2

Mr. Sharp said: “You like Jesus? You will be seeing Jesus soon.” Appellant interpreted this as
a death threat and contacted the police.
On November 13, 2006 Warren J. Meehan, district manager, stated that appellant was
with other employees at an unauthorized location during a break. Appellant became belligerent
when questioned by management and all the employees were told to return to work. Mr. Meehan
advised that Mr. Sharp was interviewed by the employing establishment security and, in
response to appellant’s threat to call the hotline, had stated, “I don’t care if you call Jesus or your
mother. Get back to the facility now.” He reiterated that appellant was away from his official
duty station without permission or the ability to be recalled.
In a February 20, 2007 decision, the Office denied appellant’s claim. It found that
appellant was confronted by Mr. Sharp at an off-site location and directed to return to work. The
Office found that the collective bargaining agreement did not support appellant’s contention that
controllers were entitled to a break every 90 minutes; rather, controllers were not required to
spend more than two hours performing operation duties without a break. However, the break
was to be in a nonoperational area. Therefore, appellant was not entitled to watch TV in a
building maintained by a private company. Further, the Office found that appellant did not
establish that Mr. Sharp made a death threat against him on August 10, 2006. It was determined
that there was no evidence of error or abuse by the employer in carrying out any administrative
actions.
By letter dated July 11, 2007, appellant, through his attorney, requested reconsideration.
He submitted an affidavit filed in connection with an Equal Employment Opportunity (EEO)
complaint against the employing establishment. Appellant addressed the April 21, 2006 near
miss incident in the tower, contending that Mr. Smuda became violent against him, which
constituted discrimination. He noted that he informed an EEO office that Mr. Smuda was
discriminating against him based on age as he was the youngest employee; however, the
counselor encouraged him to simply claim reprisal for protected activities. Appellant stated that
he reported this incident to Mr. Sharp, but that no disciplinary action was taken. He alleged that,
at a May 5, 2006 meeting, Mr. Sharp stated that he was upset at appellant for filing an EEO
complaint and “implied that I must drop the complaint or face retaliatory consequences.”
Appellant addressed his work schedule and that of Mr. Smuda. As to the incident on August 10,
2008, he contended that Mr. Sharp “improperly ordered everyone to go back to the tower.”
Appellant alleged that Mr. Sharp began a stream of abusive comments and called him a “little
boy.” On the way back to the tower, as the manager continued to berate him in front of the other
employees, appellant said, “Jesus Christ!” and the manager responded, “You like Jesus? You’ll
be seeing Jesus very soon.” Appellant reiterated that he interpreted this comment as a death
threat and contacted the police.
In affidavits dated November 6 and December 5, 2006, Mr. Sharp noted that appellant
never made any requests not to work with Mr. Smuda and had the opportunity to bid his set days
off under the bargaining agreement. He noted that there were 17 controllers and that Mr. Smuda
was presently the only supervisor.4 Therefore, it was inevitable that appellant would work with
4

Mr. Sharp and Mr. Smuda noted that another supervisor had become incapacitated due to a medical condition.

3

Mr. Smuda under the standard rotation. Mr. Sharp advised that he conducted an investigation
into the April 21, 2006 incident and that no one corroborated appellant’s allegations concerning
Mr. Smuda’s behavior. However, on June 12, 2006, he changed appellant’s days off to alleviate
the possibility of further confrontations or continued disruptions to operations at the facility.
Appellant did not come to him concerning any complaints. At the May 5, 2006 meeting,
Mr. Sharp advised appellant as to the chain of command and grievance process. He denied ever
berating appellant.
Mr. Sharp disputed appellant’s version of the August 10, 2006 incident. Mr. Smuda had
assigned appellant controller in charge (CIC) duties and responsibilities, leaving a minimum of
three operational positions appropriately staffed. Mr. Sharp and Mr. Smuda were overseeing
employee training that day. Appellant was notified that two of the four afternoon controllers that
were due in at 1:00 p.m. were assigned to undergo training at 1:05 p.m. In spite of this, he
authorized four employees, including himself, to take a 40-minute break, leaving only two
operational positions staffed. Mr. Sharp stated that this violated facility policy as it presented a
potential derogation to safety. When he was made aware of this, he stopped training to
investigate and discovered that the four controllers were not in the authorized break room and
management had not been notified of their whereabouts. During this time, with only two
operational positions open, a potentially disastrous situation gave rise to an immediate call back.
Since the whereabouts of the four controllers were unknown, Mr. Smuda went to assist the
controllers in the tower. Mr. Sharp noted that leaving the facility during breaks was not
prohibited if proper approval was obtained from management. However, as CIC, appellant failed
to brief the relieving CIC of the whereabouts of those he authorized to be on break and, after
relinquishing such duties, failed to obtain approval to leave the facility. Mr. Sharp concluded
that the entire situation would not have occurred had appellant followed agency policies and
protocol.
Mr. Sharp subsequently located appellant and the other coworkers off the premises in the
break room of a privately owned company next door. An employee on break was subject to
immediate recall, which meant that he must be at the facility in order to hear the intercom system
to be reached immediately. Mr. Sharp advised that it was his responsibility to ensure proper
staffing and personnel accountability and that appellant had not obtained permission to be off
premises. He noted that appellant immediately started challenging his authority and told him to
chill out. Mr. Sharp responded that appellant should stop acting like a little boy. Appellant then
threatened to make a call to the employing establishment hotline. Mr. Sharp stated that he did
not care who appellant called and that he needed to be at the facility until the end of his shift.
Appellant then threatened to call the police.
On November 14, 2006 Mr. Smuda denied shaking his fist at appellant or yelling during
the April 21, 2006 incident. He acknowledged that he may have spoken loudly to overcome
noise from the runway and overhead air conditioning unit.5

5

Mr. Smuda addressed the September 2005 incident, noting that he touched appellant’s lower back to get his
attention after two or three attempts.

4

Appellant also submitted statements from John Novak, Earl T. Slocum and Gary M.
Murzyn, his coworkers.6 Of note, Mr. Murzyn stated:
“On August 10, 2006 at 12:30 p.m. I was assigned security training in the
Air Traffic office with the supervisor, Mr. Smuda, which ended at approximately
12:55 p.m. Mr. Smuda then showed me photos of the new control tower and I left
the office at approximately 1:05 p.m. I then walked to Cutter Aviation and
phoned the tower while using the pilot’s lounge. [Appellant] answered the tower
phone as he was the Controller-In-Charge. I told [him] that my training in the Air
Traffic office was complete and asked if he needed me in the tower. [Appellant]
stated that he did not need me and I told [him] that I would be at Cutter Aviation
if he needed me. I began work at 5:45 a.m. that morning and it was standard and
common practice … to take a break from approximately 1:00 p.m. until the end of
our shift, which was 1:45 p.m.”
On October 30, 2007 Mr. Smuda noted that he had reviewed the statements of appellant
and the other employees. He reiterated that breaks were not authorized outside of the employing
establishment facility without prior approval as air traffic control specialists were subject to
immediate recall. Mr. Smuda advised that neither Mr. Sharp nor he had authorized appellant to
be off the premises at the Cutter Aviation facility. He also noted that the managers were not
aware that appellant and the other controllers were not in the facility until after having made a
general page to recall controllers. Mr. Smuda stated that it “was well known that breaks outside
of the facility were not authorized without management approval.” He submitted a copy of the
employing establishment rules regarding watch supervision and breaks.7
By decision dated December 13, 2007, the Office denied modification of the February 20,
2007 decision.
LEGAL PRECEDENT
Congress, in providing a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability, does
not attach merely upon the existence of an employee employer relationship. Instead, Congress
provided for the payment of compensation for personal injuries sustained while in the
performance of duty.8 The phrase “while in the performance of duty” has been interpreted by the
6

Each employee contended that taking a break at the Cutter Aviation facility break room was authorized and
denied being informed that leaving the premises during breaks was prohibited. Mr. Novak and Mr. Slocum did not
overhear what Mr. Sharp stated to appellant. Mr. Murzyn noted that in response to appellant stating, “Jesus, give me
a break,” Mr. Sharp stated that appellant would “be seeing Jesus real soon.”
7

Mr. Smuda submitted employing establishment materials pertaining to watch supervision assignments.
Personnel performing such duties are responsible for knowing the whereabouts of employees to ensure their
availability. If a supervisor or CIC leaves the operational area or engaged in an activity which would preclude such
duties, another qualified person must be designated to the watch.
8

See 5 U.S.C. § 8102(a). See also Howard M. Faverman, 57 ECAB 151, 154 (2005); Kathryne Lyons, 49 ECAB
295 (1998).

5

Board to be the equivalent of the commonly found prerequisite in workers’ compensation law of
“arising out of and in the course of employment.”9 In addressing this issue, the Board has stated:
“In the compensation field, to occur in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be said to be
engaged in his or her master’s business; (2) at a place where he or she may
reasonably be expected to be in connection with the employment; and (3) while
he or she was reasonably fulfilling the duties of his or her employment or engaged
in doing something incidental thereto.”10
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities unrelated to his or her employment.11
ANALYSIS
On August 10, 2006 appellant was assigned to CIC watch duties by his supervisor,
Mr. Smuda. At approximately 1:10 p.m. he was contacted by Mr. Mulzyn, who was on a break
at Cutter Aviation. Appellant advised Mr. Mulzyn that his services in the tower were not
required. At some point thereafter, he departed his assignment as CIC, leaving two controllers in
the tower. Appellant joined several coworkers off premises at the Cutter Aviation lounge to
watch television.
The Board finds that, by going off premises to the Cutter Aviation facility, appellant
deviated from his employment. The evidence reflects that appellant received the CIC assignment
from his supervisor and was left with two other controllers in the tower. Mr. Smuda and
Mr. Sharp noted that they were engaged in overseeing the training of controllers who were
ending their shift and those who were to soon commence work. This was confirmed by
Mr. Murzyn, who stated that he was in training with Mr. Smuda until 12:55 p.m., before he left
the premises to go to Cutter Aviation to watch television. The record establishes that appellant
had fixed hours and place for work on the premises of the employing establishment facility.
When Mr. Sharp learned of his absence from the tower, he directed Mr. Smuda to assist the two
controllers on duty and made a general page to recall the controllers due to a possible fly over
situation. However, they were not at the employing establishment facility break room.
Mr. Sharp subsequently went to the Cutter Aviation facility and directed appellant to return to his
duties at the tower until the end of his work shift.
The argument between Mr. Sharp and appellant took place off premises after appellant
had deviated from duty. His presence at Cutter Aviation was not expected or authorized by
9

See Robert T. Romans, 53 ECAB 620, 621-22 (2002); Robert W. Walulis, 51 ECAB 122, 123 (1999).

10

See Vincent A. Rosenquist, 54 ECAB 166, 168 (2002); James E. Chadden, Sr., 40 ECAB 312 (1988).

11

See Bradford N. Reed, 56 ECAB 428 (2005).

6

management nor was he engaged in any activities reasonably incidental to his employment as a
controller. Appellant was not in the performance of duty. He contends that his break was
compensable under the personal comfort doctrine. Larson addresses a close relationship between
the deviation doctrine and personal comfort doctrine in those cases where the smallness of the
deviation is immaterial.12 He notes that there are “insubstantial” deviations of momentary
diversion that, if undertaken by an inside employee working under fixed time and place
limitation, would be compensable under the personal comfort doctrine.13 At the time of the
argument with Mr. Sharp, appellant was located off premises, away from his duties as an air
traffic controller subject to recall and not engaged in any activity that can be considered as
reasonably incidental to his employment. Moreover, the employer provided an employee break
room on the premises in order that the controllers would be close by in case of any emergency.
The Board finds that his visit to the Cutter Aviation facility cannot be characterized as coming
within the personal comfort doctrine.14 While appellant may have been entitled to a break from
his duties, he did not obtain prior approval from management to leave the employing
establishment facility. His deviation from the premises is not “immaterial.”
In Roma A. Mortenson-Kindschi,15 the employee sustained injury off premises where she
fell on ice in a parking lot next to her office while taking a smoke break. The injury was found
compensable as generally related to personal comfort. She was on an authorized but
unscheduled break that a supervisor noted was traditionally allowed and for which there was no
express prohibition.16 In the present case, the evidence of record establishes that the policy of
the employing establishment was to allow employees to take breaks from work on the premises
in the break room or, if prior approval was obtained, off premises. Appellant’s supervisor
advised that breaks were not authorized outside of the employing establishment facility without
prior approval as the controllers were subject to immediate recall. Mr. Sharp and Mr. Smuda
stated that appellant had not been authorized to take a break off premises. The distinguishing
factor in this case is that appellant’s off-premises activities were neither accepted nor approved
12

See David P. Sawchuk, 57 ECAB 316 (2006); Janet M. Abner, 53 ECAB 275 (2002), citing A. Larson, The
Law of Workers’ Compensation, Vol. 1, § 19.63.
13

Actions likened to incidental acts, such as using a toilet, drinking coffee or similar beverage or eating a snack
during a recognized break in the daily work hours, are generally recognized as personal ministrations that do not
take the employee out of the course of employment. See Barbara D. Heavener, 53 ECAB 142, 146 (2001).
14

Even if appellant was on the premises at the time of his argument with Mr. Sharp, the Board notes that the
evidence of record does not establish that a death threat was made. Compare, Gregory N. Waite, 46 ECAB 662
(1995) and Richard L. Harris, 02-152 (issued May 2, 2002) with Elbert V. Brooks, Docket No. 03-1512 (issued
August 14, 2003) and Docket No. 00-772 (issued January 2, 2002). Although the Board has recognized the
compensability of verbal altercations, this does not imply that every statement uttered in the workplace will give rise
to compensability. See John M. Hagewood, 56 ECAB 479 (2005); Cyndia R. Harrell, 55 ECAB 522 (2004).
15

57 ECAB 418 (2006).

16

Compare Helen L. Gunderson, 7 ECAB 288 (1954), reaff’d on recon., 7 ECAB 707 (1955) (the employee was
injured off premises while on her way to get coffee on her morning break; the Board found a compensable injury,
noting that coffee was not available on the premises and that the employer had knowledge and consented to the
practice) and Harris Cohen, 8 ECAB 457 (1955) (the employee sustained injury while returning to the premises
from getting coffee; the Board held the injury was not sustained in the performance of duty as the employer had an
established rule that did not allow employees to leave the premises during rest, coffee or relief breaks).

7

by his employer and were not in accordance with any generally accepted past practice.17
Appellant’s injury does not come within the personal comfort doctrine.
Appellant also attributed his emotional condition to an incident on April 21, 2006, when
following a near-miss incident, Mr. Smuda became violent against him. He also contended that
his supervisor had discriminated against him. Appellant stated that his supervisor heard a
complaint from a pilot and began yelling and punching his fist into his hand while looking at
him. He has not submitted sufficient evidence to establish that the actions of Mr. Smuda were
either violent in nature or a form of discrimination directed against him. On November 2, 2006
appellant described this incident as “background only,” indicating that no medical care was
sought. Mr. Smuda denied ever shaking his fist or yelling at appellant on that day. Appellant
stated that he brought this to the attention of Mr. Sharp, but no action was taken. However,
Mr. Sharp stated that he investigated the incident and that no one confirmed appellant’s
allegations.18 The evidence of record is not sufficient to establish this as a compensable
employment factor.
On May 5, 2006 appellant met with Mr. Sharp. He alleged that the air traffic manager
was upset, berated him and stated that appellant would be retaliated against if he did not drop the
EEO complaint. Mr. Sharp noted meeting with appellant and advising him as to the grievance
process and to follow the chain of command. He denied berating appellant or threatening
retaliation. Again, the evidence of record does not substantiate appellant’s contentions so as to
establish a compensable employment factor.19
CONCLUSION
The Board finds that appellant did not sustain an emotional condition in the performance
of duty.20

17

In contrast, Mr. Murzyn noted that he called appellant as the CIC to inquire as to whether he was needed in the
tower and, when advised that his services were not required, stated that he would be located at Cutter Aviation.
18

The statements from appellant’s coworkers did not address this allegation.

19

To the extent appellant contends that his emotional condition is related to the September 2, 2005 incident, he
may pursue this under that claim number.
20

As appellant has not established any compensable employment factors, the Board will not address the medical
evidence. See Lori A. Facey, 55 ECAB 217 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

